PRATHER, Chief Justice, for the Court:
¶ 1. The parties in the present case have filed a joint motion for approval of the recommendation of the Mississippi Commission on Judicial Performance that Justice Court Judge Jerry Fisher be publicly reprimanded. The record indicates, and the parties agree, that Judge Fisher “attempted to limit a litigant’s rights to execute upon a judgment, then vacated the judgment without notice or hearing.” There are no disputed factual or legal issues in the present case, and this Court agrees with the parties that the sanction of a public reprimand is an appropriate one under the facts of the present case. Accordingly, the joint motion of the parties is granted. Justice Court Judge Jerry Fisher is hereby publicly reprimanded and assessed costs.
¶ 2. JUSTICE COURT JUDGE JERRY FISHER IS HEREBY PUBLICLY REPRIMANDED.
SULLIVAN and PITTMAN, P.JJ., and BANKS, JAMES L. ROBERTS, Jr., SMITH, MILLS and WALLER, JJ., concur.
McRAE, J., not participating.